Title: To George Washington from George McCarmick, 26 August 1789
From: McCarmick, George
To: Washington, George



Honoured Sir
Washingtown [Pa.] Augt 26th 1789

after my Best Complyments to you, I then Beg your Excelence pardon for this liberty, I should be happy if there Should be Any Appointment to be made in the westran Cuntry Either in Survaying or Any Other thing that wood be advantages to me as I am a old Sufferar; that you wood think me wourtha off: if you wood do me the honour to think of me in Sutch Casses, which trust I Should Strictly Execute to the Greattest truth.
Thought when I Saw you last I Expected that flower wood abeen So high here as two dollars pr hundred but it was not So high, it was not higher then 12/6d. pr hund and from that down to ten shillings Owing to the Cuntry being indebt to the marchants and the fixing the Standard here as the[y] do in other places for wanting of the farmmers haveing of fortude, the Same flower that the marchants Got here, the[y] Sent to the nue Orllenes and Got 13½ Dollr pr barrall and has Return’d, and tell me that the[y] Cleared 10 ten Dollars pr barrell, the Indians has been very piceable here this Summer Except Steeling Some horses at wheeling and taking a man and his wife at the Kings bottom in July last. I beg leve to Subscribe my Self your Excelence most obt & very Humb. Sart

Go: McCarmick

